Sulzberger, J.
This is a summary proceeding based on an allegation of non-payment of rent. All the material allegations of the petition are admitted by the tenant. The only question to be determined is whether the defense and counterclaim alleged in the answer may be urged, notwithstanding a former adjudication between the same parties in an equity action in the Supreme Court. An examination of the judgment roll in the former action clearly indicates that all of the issues tendered by the tenant in this proceeding have been judicially determined in the Supreme Court adversely to the tenant, on the merits. A decree in equity, like a judgment at law, when rendered on the merits, is final and conclusive upon the parties as to all issues necessarily involved in the matter adjudicated. If the rule were otherwise, litigation would only end when the ingenuity of counsel could not suggest additional grounds of prosecution or defense. This rule of law is applicable, notwithstanding the fact that decrees in equity, as distinguished from judgments at law, are not to be demanded as a matter of right, ex débito justitice.
Counterclaim dismissed and final order for the landlord awarding to it possession of demised premises.